Applicant’s election without traverse of Group I in the reply filed on 3/9/22 is acknowledged.  The Examiner further acknowledges applicants’ election of the species trimethyl(l)ethoxysilane and polycrystalline diamond compact evenly distributed through-out the member in the reply dated 5/3/22.  Currently claims 1 to 8 and 72 to 77 are under consideration.

For claim interpretation purposes the Examiner notes that the term “polysilocarb” is defined by applicants as materials containing silicon, oxygen and carbon and material that have bene pyrolyzed from such.  See paragraph 43 of the instant specification.
	Also for claim interpretation purposes the Examiner is not giving the phrase “grinding or cutting member” any structural weight.  Note that there is nothing to describe or further define this phrase other than the composition by which it is made.  The specification does not provide any further definition.  The term “member” on its own has no specific structural limitation.  For prior art purposes, if the composition or composite contains the necessary components, it meets the requirement of a grinding or cutting member.

Claims 1 to 8 and 72 to 77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 it is unclear what weight to give the term “derived” as it is unclear what type of derivation is required or embraced by this term.  For instance it is unclear if the phrase “derived from a polysilocarb formulation” requires the bulk phase to be different from (i.e. a derivative of” from the polysilocarb formulation.	 
	In claim 2 it is unclear what is intended by, or embraced by, “a reaction type formulation”.  It raises questions such as “what weight does the term “type” carry?” and “has the formulation undergone a reaction or not?”.
	In claims 3 and 4 it appears that a comma “,” should be present between trimethyethoxysilane and triethoxysilane.  These are two separate compounds.
Also in claims 3 and 4, the compound TES 40 appears to be a tradename (manufactured by Wacker Chemie AG).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a silicate and, accordingly, the identification/description is indefinite.
	Also in claims 3 and 4 the word “trimethyethoxysilane” is a misspelling.  
	In claims 74 , 76 and 77 “the carbon” lacks antecedent basis.  This is most likely due to the fact that the claims have improper dependency (see the rejection below).
	
Claims 74 to 77 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 74 depends upon itself and thus cannot be considered further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3, 5 to 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sellappan et al. “SiOC Glass-Diamond Composites”.
	As can be seen from the excerpt of the abstract below, Sellappan et al. teach a ceramic matrix derived from a polysiloxane and diamond particles.  
	New types of bulk SiOC glass matrix composites reinforced with diamond particles were 	successfully fabricated. Diamond particles were introduced into the SiOC matrix by the 	polymer-derived ceramics (PDC) route using polysiloxane and two different sized diamond 	particles, 2 and 30 μm as starting precursors. Dense bulk specimens were prepared by warm 	pressing at 150°C-160°C followed by pyrolization at 1100°C for 2 h.
	Note that in the first lines under the Introduction heading, Sellappan et al. state that these composites are used in super abrasive grinding and drilling tools making the composite a grinding or cutting member.  Furthermore see the Experimental Procedure section in which a poly(methylsilsesquioxane) undergoes a crosslinking (i.e. a reaction type formulation) and diamond is added, followed by pyrolysis.  This meets the claimed composite requirement of a cutting material (diamond) and a polysilocarb formulation (polysilsesquioxane) that undergoes a reaction. This meets claims 1, 2, 5 and 6.
	For claims 7 and 8, note that the diamond is introduced into the polysilsesquiox-ane by milling which will result in the diamond particles being distributed throughout.
	For claim 3 see the right hand column on page 545 which teaches various polyorganosiloxanes that can be used to prepare the SiOC composite.  This includes RSiO1.5 units in which R can be phenyl.  This corresponds to a polysilocarb from a phenyltriethoxysilane precursor.  

Claims 1 to 3 and 5 to 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tominaga.
	Tominaga teaches a polishing pad which includes abrasive fine powder.  See paragraph 12.  Of particular importance see paragraphs 20 and on which teach that this is prepared by blending with a vulcanizing agent a silicone rubber component and an abrasive find organic powder.  See paragraph 24 which specifically teaches aluminum oxide.  In this manner claims 1 and 5 are anticipated.
	The composition is vulcanized such that this will be a reaction type formulation.  In this manner claims 2 and 6 are anticipated.
	For claims 7 and 8 note, the filler and silicone are mixed in a twin mill or Banbury mixer (paragraph 20) such that the filler will be distributed evenly throughout silicone.  
	For claim 3 note that paragraph 20 specifically teaches FVMQ rubbers.  Note the following from http://polymerdatabase.com/Elastomers/FVMQ.html

    PNG
    media_image1.png
    586
    677
    media_image1.png
    Greyscale

	This has Si(CH3)(vinyl) units that can be formed from a vinylmethyldiethoxysilane precursor.  In this manner this meets claim 3.  
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sellappan et al. or Tominaga.
	For the Sellappan et al. article, note that the right hand column on page 545 teaches various siloxane units that can be present, including both linear siloxanes and crosslinked siloxanes having methyl and phenyl groups as well as functional groups such as SiH, SiOH, Si-vinyl.  Claimed precursors such as phenyltriethoxysilane, phenyl methyldiethoxysilane and vinylmethyldiethoxysilane result in such siloxanes.  Thus while a siloxane containing a combination of two or more of the precursors in claim 4 is not specifically disclosed, one having ordinary skill in the art would have found the com-bination of such units to have been obvious in an effort to include both R groups and functional groups as is appropriate.  In this manner the skilled artisan would have found the limitations of claim 4 to have been obvious over Sellappan et al.
	For the Tominaga reference, note that the PVMQ represents a phenyl vinyl silox-ane.  From this the skilled artisan would have found the combination of phenyl and vinyl containing silanes to have been obvious, in an effort to make a PVMQ silicone.  Thus the skilled artisan would have found the selection of known and common silanes that result in a siloxane having phenyl and vinyl groups obvious.  In this manner the skilled artisan would have found a precursor such as phenyltriethoxysilane or phenylmethyl-diethoxysilane in combination with vinylmethyldiethoxysilane to have been obvious.  

Claims 1 to 8, 73 and 75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renlund et al.
	Renlund et al. teach the formation of an SiOC article by pyrolizing a polysilocarb material.  See for instance the teachings starting on column 3, lines 6 and on.  Note that column 7, lines 50 and on, teach the addition of ceramic fillers including silicon carbide.  This meets the requirement of a cutting material.  In this manner claims 1 and 5 are anticipated.
	For claim 2, while it is unclear what is embraced by “reaction type” note that a reaction occurs in the preparation of the siloxane, such that this can be considered a reaction type formulation.  Column 4, line 61, refers to the pyrolysis reaction such that this can be considered a reaction type formulation.  Furthermore column 6, line 30 and on, refers to crosslinking the DT (silicone) resin by adding a curing agent such that this can be considered a reaction type formulation.  In this manner claims 2 and 6 are anticipated.
	For claims 3 and 4 note that column 4, lines 25 and on, refer to MQ silicone resins.  These contain units that can be prepared from a trimethylethoxysilane (resulting in the M unit as shown in column 3, lines 55 to 60) and TES 40 (resulting in the Q units shown on column 4, lines 15 to 20).  Thus the MQ resin of Renlund et al. can be prepared from at least two different precursors as claimed.
	For claims 7 and 8 note that column 7, lines 50 to 60, refers to dispersing the filler in the DT or MQ slurry such that this will distribute the filler evenly throughout the polysilocarb material.  
	In addition to that noted above please see Examples 17 and 18 which prepare a composite having a polysilocarb material and silicon carbide dispersed therein.
	For claims 73 and 75 see Table 11 which shows a composition having 51 wt% Si (meeting the limitation about 50 wt% since the term “about” allows for latitude greater than 50) and 32 wt% O.

Claims 72, 74, 76 and 77 are neither taught nor suggested by the prior art.  These claims require a specific amount of free carbon (or in the alternative a specific amount of silicon bound carbon) which is neither taught nor suggested by the prior art.  The closest prior art reference for these limitations is Renlund et al. which specifically teaches various levels of free carbon (referred to as elemental carbon). See for instance column 6, lines 5 to 19 and line 53 through the top of column 6).  This provides specific teachings of Si bonded C and elemental carbon.  The Examiner did some calculations (not included herein as that would be unnecessary) and these ranges result in a free carbon content (or alternatively a silicon bound carbon content) much lower (or for Si-C much higher) than that claimed.  This is further evidenced by the teaching on column 3, line 20, that the glasses of Renlund et al. have a significant portion of carbon atoms that are chemically bonded to silicon atoms.  This leads the skilled artisan away from a large amount of free carbon as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
5/12/22


/MARGARET G MOORE/Primary Examiner, Art Unit 1765